It is not necessary to a decision of this case to pass upon the numerous questions argued in brief. It does not appear from the record in this case that an exception was reserved to the ruling of the trial court on the motion for a new trial, which has been held to be necessary, and which, together with the evidence and the ruling of the trial court on the motion, should be incorporated in the bill of exceptions. Britton v. State, 15 Ala. App. 584, 74 So. 721; Empire Clothing Co. v. Roberts, Johnson Rand Shoe Co., ante, p. 86, 75 So. 635; King v. State, ante, p. 103, 75 So. 692; Ross v. State, ante, p. 393, 78 So. 309; Powell v. Folmar, 201 Ala. 271,78 So. 47. For the above reason, the judgment must be affirmed.
Affirmed.